UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-32865 KSW, INC. (Exact name of registrant as specified in its charter) Delaware 11-3191686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 37-16 23rd Street, Long Island City, New York (Address of principal executive offices) (Zip Code) 718-361-6500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at August 14, 2012 Common stock, $.01 par value KSW, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets – June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Income – Three and six months ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Income – Three and Six months ended June 30, 2012 and 2011 (unaudited) 5 Consolidated Statement of Stockholders’ Equity – Six months ended June 30, 2012 (unaudited) 6 Consolidated Statements of Cash Flows– Six months ended June 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures[Removed and Reserved] 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURE 22 INDEX TO EXHIBITS
